MEMORANDUM **
Rigoberto Rosales and Ana Rosales, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252.
Although we lack jurisdiction to review the IJ’s determination regarding “exceptional and extremely unusual hardship,” Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), we nonetheless retain jurisdiction to determine whether the IJ’s interpretation of the hardship standard violates due process, Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004 (9th Cir.2003). Reviewing de novo, we conclude that the IJ’s interpretation of the hardship standard falls within the broad range authorized by the statute. See id. at 1006.
We further conclude that the IJ did not violate due process in voicing skepticism regarding the testimony of petitioners’ medical expert because the IJ ultimately considered the evidence and concluded that petitioners failed to establish eligibility for relief. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001) (requiring prejudice to establish a due process violation during immigration proceedings).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.